Silverman, J.,
concurs in a memorandum as follows: Appellant Alavi Foundation of Iran seeks to vacate a judgment of the Supreme Court rendered after determination of an appeal by this court (81 AD2d 556). Appellant was not a party to that appeal. Appellant knew of the lawsuit before judgment was rendered. It deliberately stayed out of the lawsuit despite earnest efforts of defendant Rogers & Wells to bring it into the lawsuit. Appellant waited until an unfavorable judgment had been rendered and now seeks to set it aside. Appellant is not here pursuant to any court order or in response to any process. It could have made its position known and sought to oppose the judgment just as well before the judgment was rendered as now. In my view it is too late for a litigant, after an unfavorable judgment, to try to vacate a judgment, which with full knowledge it declined to oppose before the judgment was rendered. In the circumstances, I find it unnecessary to consider the merits of the judgment, if indeed that question be still open in this court in view of our decision on the earlier appeal. [112 Misc 2d 1.]